Exhibit 12.1 YUM! Brands, Inc. Ratio of Earnings to Fixed Charges Years Ended 2010 - 2006 (In millions except ratio amounts) 52 weeks Earnings: Pretax income from continuing operations before cumulative effect of accounting changes $ Minority interest — — 11 — — 50% or less owned Affiliates’ interests, net (7 ) (1 ) (1 ) (7 ) ) Interest Expense Interest portion of net rent expense Earnings available for fixed charges $ Fixed Charges: Interest Expense $ Interest portion of net rent expense Total fixed charges $ Ratio of earnings to fixed charges
